--------------------------------------------------------------------------------

CONSULTING AGREEMENT

              THIS CONSULTING AGREEMENT (this “Agreement”), is entered into as
of August 4, 2014, by and between BioSpecifics Technologies Corp., a Delaware
corporation (the “Company”), and Mr. Henry Morgan, an individual (“Mr. Morgan”).

              WHEREAS, Mr. Morgan has served as a member of the Board of
Directors of the Company (the “Board”) since 1990;

              WHEREAS, at the request of the Board, Mr. Morgan has also served
as a member of the Nominating and Corporate Governance Committee, a member of
the Audit Committee, and the Chairman of the Compensation Committee
(collectively, the “Committees”);

              WHEREAS, Mr. Morgan wishes to retire and will resign from the
Board effective as of August 15, 2014 (the “Effective Date”); and

              WHEREAS, the Company wishes to have available to it the advice and
counsel of Mr. Morgan on a going forward basis and is willing to commit in
advance to pay for such services to assure Mr. Morgan’s availability.

              NOW, THEREFORE, in consideration of the foregoing, the parties
hereto agree to enter into the following Agreement:

              1.       Consulting Arrangement. The Company hereby retains Mr.
Morgan, and Mr. Morgan hereby agrees to serve as a consultant to the Company, on
the terms and subject to the conditions of this Agreement. Mr. Morgan will, from
time to time at the reasonable request of the Company, provide strategic advice
related to overall business strategy (the “Services”). It is understood that
such consulting services shall be incidental to, and shall not interfere with,
the other business activities and commitments of Mr. Morgan. The Company
acknowledges and agrees that Mr. Morgan shall be permitted to provide any such
consulting services telephonically.

              2.        Term. The term of Mr. Morgan’s Services under this
Agreement shall commence on the Effective Date and, unless sooner terminated
pursuant to Section 7 hereof, shall expire on the earlier of (i) one year from
the Effective Date or (ii) a Change of Control of the Company (the “Consulting
Term”); provided, however, the Consulting Term may be extended for an additional
period of time upon mutual agreement of the parties.

              3.        Compensation.

                          (a)        During the Consulting Term, the Company
shall pay Mr. Morgan a quarterly retainer (the “Quarterly Retainer”) at the rate
of $65,000.00 per year, payable in equal quarterly installments of $16,250.00,
in arrears on a quarterly basis on the first day of each quarter commencing on
the Effective Date (except as otherwise provided in Section 4); provided,
however, that the failure of the Company to pay any Quarterly Retainer on the
first day of each quarter shall not constitute a breach hereof if the Company
cures such failure as provided in Section 5. Subject to Section 7 below, Mr.
Morgan shall be entitled to the full Quarterly Retainers regardless of the
amount and frequency of consulting services actually requested of him or
provided by him.

--------------------------------------------------------------------------------

                          (b)        Also in consideration of the Services to be
performed under this Agreement, the Company has taken all measures necessary to
allow Mr. Morgan to exercise all stock options issued to Mr. Morgan under the
Company’s Amended and Restated 2001 Stock Option Plan, which have fully vested,
until the date which is ninety (90) days following the expiration or termination
of this Agreement in accordance with this Agreement, subject to the treatment of
stock options by the Company in the event of a Change of Control.

                          (c)        The Company also shall pay Mr. Morgan
concurrently with the execution of this Agreement, any unpaid compensation due
and payable to him in connection with his service on the Board and the
Committees.

                          (d)        All amounts due and payable shall be paid
to Mr. Morgan by wire transfer of immediately available funds in accordance with
the wire instructions previously provided to the Company by Mr. Morgan.

              4.        Sale of the Company. In the event of (and concurrently
with) a Change of Control which results in the Company no longer being a
Reporting Company under the Securities Exchange Act of 1934, as amended, the
Company agrees to pay Mr. Morgan a lump sum amount in cash equal to the
aggregate amount of the unpaid Quarterly Retainers that are payable by the
Company to Mr. Morgan from the date of the Change of Control through the end of
the Consulting Term.

              5.        Default.

                          (a)        The Company shall be deemed in default
hereunder upon the occurrence of any of the following (each, a “Default”):

                     (i)        the failure of the Company to pay, when due, any
amount required to be paid to Mr. Morgan pursuant to Section 3;

                     (ii)        the breach by the Company of any other material
provision of this Agreement;

                     (iii)        the Company shall have entered against it by a
court having jurisdiction thereof a decree or order for relief in respect of the
Company in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect; or a receiver, liquidator,
assignee, custodian, trustee, sequestrator or other similar official shall be
appointed for the Company or for any substantial part of the Company’s property;
or the winding up or liquidation of the Company’s affairs shall have been
ordered;

                     (iv)        the Company shall (A) commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect; (B) consent to the entry of an order for such relief in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect; (C) consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official for the Company or for any substantial part of the
Company’s property; or (D) make any general assignment for the benefit of
creditors (any of the foregoing, an “Insolvency Proceeding”);

2

--------------------------------------------------------------------------------

 provided, however, that in the case of an alleged breach under subsection (i)
or (ii) hereunder, Mr. Morgan must provide the Company with written notice
describing the alleged breach and the Company shall have: (A) five (5) business
days to cure a breach under subsection (i), or (B) ten (10) business days to
cure a breach under subsection (ii), if curable, following receipt of such
written notice and if cured, such breach shall not constitute a Default
hereunder.

                          (b)        Upon the occurrence of a Default, all of
the remaining unpaid Quarterly Retainers that are payable by the Company to Mr.
Morgan through the end of the Consulting Term shall become immediately due and
payable.

                          (c)        The parties acknowledge and agree that this
Agreement constitutes a personal services contract and that applicable law
excuses Mr. Morgan from accepting performance from or rendering performance to
any trustee for the Company or to an assignee by the Company of this Agreement
without the consent of Mr. Morgan. Accordingly, (i) notwithstanding Section 19
of this Agreement, this Agreement cannot be assumed or assigned following the
commencement of an insolvency proceeding by or against the Company without the
consent of Mr. Morgan and (ii) 11 U.S.C. § 365(e)(1) shall not apply to this
Agreement.

              6.        Status; Taxes.

                          (a)        Status. Mr. Morgan shall not be an employee
of the Company and shall not be entitled to participate in any employee benefit
plans or other benefits or conditions of employment available to the employees
of the Company. Mr. Morgan shall not have any authority to act as an agent of
the Company, except on authority specifically so delegated, and neither shall
represent to the contrary to any person. Mr. Morgan shall only consult, render
advice and perform such tasks as are reasonably requested by the Company from
time to time consistent with Section 1 and which Mr. Morgan determines are
necessary to achieve the results specified by the Company. Mr. Morgan shall not
direct the work of any employee of the Company, or make any management
decisions, or undertake to commit the Company to any course of action in
relation to third persons. Although the Company may specify the results to be
achieved by Mr. Morgan and may control and direct it in that regard, the Company
shall not control or direct Mr. Morgan as to the details or means by which such
results are accomplished.

                          (b)        Taxes. It is intended that the fees paid
hereunder shall constitute revenues to Mr. Morgan. To the extent consistent with
applicable law, the Company will not withhold any amounts therefrom as federal
income tax withholding from wages or as employee contributions under the Federal
Insurance Contributions Act or any other state or federal laws. Mr. Morgan shall
be solely responsible for the withholding and/or payment of any federal, state
or local income or payroll taxes and shall hold the Company, its officers,
directors and employees harmless from any liability arising from the failure to
withhold such amounts.

3

--------------------------------------------------------------------------------

              7.        Termination. This Agreement and Mr. Morgan’s retention
hereunder may be terminated by the Company only for “Cause” (as defined in
Section 13). In the event of a termination by the Company for Cause, neither the
Company nor Mr. Morgan shall have any further obligations hereunder, except as
set forth in Sections 8 and 9 hereof, and for the payment of any Quarterly
Retainer that became due prior to notice of termination.

              8.         Nondisclosure of Confidential Information.

                          (a)        Except as in response or pursuant to a
subpoena or order by a court or tribunal or as required in connection with the
performance of Mr. Morgan’s services to the Company hereunder, Mr. Morgan agrees
that he will not at any time, either during or after the Consulting Term,
directly or indirectly, use, publish, disseminate, distribute or otherwise
disclose any “Confidential Information” (as defined in Section 13) without the
prior written consent of the President of the Company (or during any period in
which there is no individual serving as President of the Company, of the
majority of the members of the Audit Committee of the Company) and he shall
retain all Confidential Information in trust in a fiduciary capacity for the
sole use and benefit of the Company. Mr. Morgan acknowledges that the
Confidential Information of the Company is valuable, special and unique to its
business and is information on which such business depends, is proprietary to
the Company, and that the Company wishes to protect such Confidential
Information by keeping it secret and confidential for the sole use and benefit
of the Company. Mr. Morgan will take all steps necessary and reasonably
requested by the Company, to ensure that all such Confidential Information is
kept secret and confidential for the sole use and benefit of the Company; and

                          (b)        Upon termination of Mr. Morgan’s
consultancy with the Company for any reason, all documents, procedural manuals,
guides, specifications, plans, drawings, designs and similar materials, diaries,
records, notebooks, and similar repositories of or containing Confidential
Information, including all copies thereof, then in Mr. Morgan’s possession or
control, that are furnished to Mr. Morgan, or developed or prepared by Mr.
Morgan, or others in connection with Mr. Morgan’s consultancy hereunder shall be
left with or forthwith returned by Mr. Morgan to the Company; and

                         (c)         If Mr. Morgan is required to disclose any
Confidential Information in connection with any judicial or administrative
proceedings (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigation demand or similar process), Mr. Morgan
will in advance of such disclosure, to the extent legally permissible and
practicable, provide the Company, in advance of any such disclosure, with copies
of any Confidential Information it/he intends to disclose (and, if applicable,
the text of the disclosure language itself) and provide reasonable cooperation
to the Company, at the sole cost and expense of the Company, to the extent it
may seek to limit such disclosure. If such disclosure is not limited, Mr. Morgan
may disclose only that portion of the Confidential Information which he is
legally required to be disclosed, provided, however, that such he shall take all
reasonable efforts, at the sole cost and expense of the Company, to preserve the
confidentiality of the Confidential Information (including by obtaining or
seeking to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information).

4

--------------------------------------------------------------------------------

              9.        Non-Disparagement.

                          (a)        Mr. Morgan agrees not to criticize,
denigrate, or disparage the Company or any “Affiliates” (as defined in Section
13) in any manner whatsoever, whether oral or written, now or in the future. For
the purpose of this Paragraph, the term “disparage” shall include, without
limitation, any statement accusing the aforesaid individuals or entities of
acting in violation of any law or governmental regulation or of condoning any
such action, or otherwise acting in an unprofessional, dishonest, disreputable,
improper, incompetent or negligent manner. Nothing in this Paragraph shall
preclude Mr. Morgan from offering oral or written testimony in response or
pursuant to subpoena or order by a court or tribunal or governmental or law
enforcement agency, complying with other legal obligations, in connection with
asserting any defense against any claim of breach of this Agreement or in
connection with asserting any claim of breach of this Agreement. Furthermore,
nothing in this Paragraph shall require Mr. Morgan to make false statements or
disclosures.

                          (b)        The Company and its Affiliates agree not to
disparage Mr. Morgan in any manner whatsoever, whether oral or written, now or
in the future. For the purpose of this Paragraph, the term “disparage” shall
include, without limitation, any statement accusing the aforesaid individuals or
entities of acting in violation of any law or governmental regulation or of
condoning any such action, or otherwise acting in an unprofessional, dishonest,
disreputable, improper, incompetent or negligent manner. Nothing in this
Paragraph shall preclude the Company or its Affiliates including without
limitation, officers, directors or employees, from offering oral or written
testimony in response or pursuant to subpoena or order by a court or tribunal or
governmental or law enforcement agency, complying with other legal obligations,
in connection with asserting any defense against any claim of breach of this
Agreement or in connection with asserting any claim of breach of this Agreement.
Furthermore, nothing in this Paragraph shall require the Company or its
Affiliates to make false statements or disclosures.

            10.        Injunctive Relief/Damages.

                          (a)        Each party acknowledges that damages for
any breach of Sections 8 and 9 of this Agreement may be difficult to determine
and, therefore, consents that in the event of a breach of Sections 8 and 9 of
this Agreement, the restrictions contained in such Sections may be enforced by
temporary or permanent injunction. Such injunctive relief shall be in addition
to and not in place of any other remedies available at law or in equity.
Furthermore, the specified duration of the restrictive covenants in Section 9
shall be extended by and for the term of any period during which Mr. Morgan is
in violation of any such covenant. Should any court or tribunal decline to
enforce any provisions of Sections 8 or 9 on the basis that such provisions are
overly restrictive of the activities of Mr. Morgan as to time, scope or
geography, such provisions shall be deemed to be modified to restrict Mr.
Morgan’s activities to the maximum extent of time, scope and geography which
such court or tribunal shall find enforceable.

                          (b)        In the event of any proceeding or action
initiated by a party hereunder, all parties shall bear their own legal fees and
expenses.

            11.        Indemnification. The Company shall, to the maximum extent
permitted by law, indemnify and hold harmless Mr. Morgan for any loss, injury,
damage, expense (including reasonable attorneys’ fees and costs) (“collectively,
“Losses”) to which Mr. Morgan may become subject as a result of any claim or
demand arising out of, connected with, or in any manner related to, any act,
omission, or decision made in good faith while performing services for the
Company pursuant to the specific written request of the Company. In addition,
the Company shall promptly pay in advance of final disposition of any action,
suit or proceeding all reasonable expenses incurred by Mr. Morgan in connection
with any matter as to which it could reasonably be expected to be entitled to
indemnification hereunder. Notwithstanding anything to the contrary contained in
this Section 11, the Company shall have no obligation to indemnify Mr. Morgan
for any Losses arising out of or caused by Mr. Morgan’s gross negligence,
recklessness or willful misconduct.

5

--------------------------------------------------------------------------------

            12.        Entire Agreement. The provisions contained herein
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede any and all prior agreements,
understandings and communications between the parties, oral or written, with
respect to such subject matter.

            13.        Definitions. For purposes of this Agreement, the
following terms have the respective meanings set forth below:

            “Affiliates” shall mean the Company’s subsidiaries, shareholders,
clients, successors and assigns, the past and present officers, directors,
members, employees and agents of any of the foregoing, and any fiduciaries of
any employee benefit plan or policy of the Company or any affiliate.

            “Cause” shall mean Mr. Morgan’s breach of the covenants set forth in
Sections 8 or 9.

            “Change of Control” shall mean the occurrence of any one of the
following: (i) the acquisition by any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended), other than
the Company or its Affiliates, from any party of an amount of the capital stock
of the Company, so that such person holds or controls 40% or more of the
Company’s capital stock; (ii) a merger or similar combination between the
Company and another entity after which 40% or more of the voting stock of the
surviving corporation is held by persons other than the Company or its
Affiliates; (iii) a merger or similar combination (other than with the Company)
in which the Company is not the surviving corporation; or (iv) the sale of all
or substantially all of the Company’s assets or business.

            “Confidential Information” shall mean that proprietary information
of the Company, of whatever kind or nature, disclosed to Mr. Morgan or known by
Mr. Morgan (whether or not discovered or developed by Mr. Morgan) as a
consequence of or through Mr. Morgan’s past, present or future employment or
relationship with the Company, including Board and Committee service; provided,
however, that Confidential Information shall not include any information that is
or was publicly known or publicly available, other than as a result of Mr.
Morgan’s breach of this restrictive covenant, and shall not include any
information that has been acquired by Mr. Morgan independent of his past,
present or future relationship or position with the Company. Such proprietary
information shall include, without limitation, trade secrets, processes,
techniques, algorithms, programs, designs, drawings, formulae, models,
inventions, discoveries or developments, information or data relating to the
Company’s research projects, work in process, future development efforts,
manufacturing, marketing, servicing, financing, present or future products or
services, sales, suppliers, customers, operating and other costs data, inventory
control and practices, terms and conditions of agreements to which the Company
is a party, and any of which information is not generally known in the industry,
and shall specifically include all such proprietary information contained in
manuals, memoranda, plans, drawings, and designs, specifications, programs and
records of the Company, including records of any Board or Committee meetings.

6

--------------------------------------------------------------------------------

            14.        Mutual Release.

                          (a)        Mr. Morgan, on behalf of himself and his
agents, representatives, administrators, receivers, trustees, estates, heirs,
devisees, assignees, legal representatives, attorneys, and employees, past or
present (as the case may be), hereby irrevocably and unconditionally releases,
discharges, and acquits the Company and its Affiliates from liability for any
and all claims, promises, demands, liabilities, contracts, debts, losses,
damages, attorneys’ fees and causes of action of every kind and nature, known or
unknown, whether asserted or unasserted, direct or indirect, liquidated or
contingent, from the beginning of the world up to and through the execution of
this Agreement. Notwithstanding the foregoing, this Section 14(a) does not alter
or apply to any claim or cause of action arising out of an alleged breach or
other violation of any obligation under this Agreement, Mr. Morgan’s right to
coverage under the Company’s directors’ and officers’ insurance policies, or Mr.
Morgan’s right to indemnification by the Company in connection with his services
as a member of the Board, whether pursuant to an agreement or under the
Company’s charter and bylaws.

                          (b)        The Company and its Affiliates, agents,
representatives, administrators, receivers, trustees, estates, heirs, devisees,
assignees, legal representatives, attorneys, and employees, past or present (as
the case may be), hereby irrevocably and unconditionally releases, discharges,
and acquits Mr. Morgan and his Affiliates from liability for any and all claims,
promises, demands, liabilities, contracts, debts, losses, damages, attorneys’
fees and causes of action of every kind and nature, known or unknown, whether
asserted or unasserted, direct or indirect, liquidated or contingent, from the
beginning of the world prior to the execution of this Agreement. Except as
provided herein, this release shall include, but not be limited to: (i) any and
all claims or rights arising out of, or which might be considered to arise out
of or to be connected in any way to, Mr. Morgan’s service as a member of the
Board or the termination thereof; (ii) any claim or cause of action arising
under any federal state or local statute or regulation; (iii) any claim or cause
of action arising under any foreign law, rule or regulation; and (iv) any claim
of tort, contract, negligence, defamation, negligent or intentional infliction
of emotional distress, assault, battery, duress, invasion of privacy, bad faith,
conspiracy, vicarious liability, nonphysical injury, personal injury or
sickness, or other harm. Notwithstanding the foregoing, this Section 14(b) does
not alter or apply to any claim or cause of action arising out of an alleged
breach or other violation of any obligation under this Agreement, or any
derivative action or claim brought on behalf of the Company by its shareholders,
provided that such shareholder suit was not initiated directly or indirectly at
the behest of the officers or directors (or any of their affiliates) of the
Company or its Affiliates.

            15.        Covenant not to Sue. Each of the Company and its
Affiliates and Mr. Morgan, and his Affiliates hereby agree, promise, and
covenant not to sue or assert claims as part of any lawsuit, arbitration, or
other legal proceeding that are based in any way on or arise out of the claims
or potential claims released in Section (14)(a) or 15(b).

7

--------------------------------------------------------------------------------

            16.        Expenses. The Company shall reimburse Mr. Morgan for any
reasonable expenses incurred by him in connection with the performance of his
services hereunder; provided that such expenses were incurred in accordance with
Company policies and were authorized in writing in advance by the Company.

            17.        Cooperation. Mr. Morgan agrees that he will cooperate
with the Company (and its subsidiaries, affiliates or related entities) and its
legal counsel in connection with any current or future questions, investigation,
or litigation relating to any matter with which he was involved or has knowledge
or which occurred while he was providing services to the Company, and the
Company shall reimburse him for all reasonable expenses incurred in providing
such cooperation.

            18.        Modifications. Any waiver, alteration, amendment or
modification of any provisions of this Agreement shall not be valid unless in
writing and signed by the Company and Mr. Morgan.

            19.        Assignment. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Mr. Morgan and the Company and their
respective heirs, successors and assigns, except that the Company shall not have
any right to assign or otherwise transfer this Agreement or any of its rights,
duties or any other interest herein to any party without the prior written
consent of Mr. Morgan, and any such purported assignment shall be null and void.

            20.        Notice. All notices and other communications required or
permitted under this Agreement shall be made in writing and shall be deemed
given if delivered personally, sent by registered or certified mail, return
receipt requested, postage prepaid, or sent by nationally recognized overnight
courier service, addressed as follows: if to the Company:

BioSpecifics Technologies Corp.
35 Wilbur Street
Lynbrook, New York 11563
Attn: Thomas L. Wegman


with a copy to:

Carl A. Valenstein, Esq.
Bingham McCutchen LLP
2020 K Street, NW
Washington, DC 20006


If to Mr. Morgan:

____________________

8

--------------------------------------------------------------------------------

______________________



or to such other addresses as a party shall designate in the manner provided in
this Section 20. Any notice or other communication shall be deemed given (a) on
the date three (3) business days after it shall have been mailed, if sent by
certified mail or (b) on the date one (1) business day after it shall have been
given to a nationally-recognized overnight courier service.



            21.        Choice of Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York applicable to
contracts made and to be performed entirely within such jurisdiction.

            22.        Section Headings. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

            23.        Counterparts. This Agreement may be executed in one or
more counterparts, which shall, collectively and separately, constitute one
agreement.

            24.        Section 409A. All payments under this Agreement are
intended to be exempt from, or in the alternative to comply with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the interpretive guidance issued thereunder (“Section 409A”), including the
exceptions for short-term deferrals, and the Agreement will be constructed and
interpreted in accordance with such intent. The parties hereby agree to
negotiate in good faith to amend this Agreement as and when necessary or
desirable to conform to or otherwise properly reflect any guidance issued under
Section 409A after the date hereof without violating Section 409A. In case any
one or more provisions of this Agreement fails to comply with the provisions of
Section 409A, the remaining provisions of this Agreement shall remain in effect,
and this Agreement shall be administered and applied as if the non-complying
provisions were not part of this Agreement. The parties in that event shall
endeavor to agree upon a reasonable substitute for the non-complying provisions,
to the extent that a substituted provision would not cause this agreement to
fail to comply with Section 409A, and, upon so agreeing, shall incorporate such
substituted provisions into this Agreement. Each payment, including, for the
avoidance of doubt, each Quarterly Retainer, made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A to the extent
that such reimbursements or in-kind benefits are subject to Section 409A. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Mr. Morgan shall in no event be paid later than the end of the calendar year
next following the calendar year in which Mr. Morgan incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A, the right to
reimbursement or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit and the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, respectively, in any other taxable year.

            25.        Indemnification and Insurance. This Agreement shall not
affect any indemnification or other rights and benefits afforded to Mr. Morgan
by the Company’s article of

9

--------------------------------------------------------------------------------

incorporation or by law or under any agreement regarding indemnification between
Mr. Morgan and the Company. The Company shall use commercially reasonable
efforts to continue Mr. Morgan’s coverage under the directors’ and officers’
liability coverage maintained by the Company, as in effect from time to time, to
the same extent as other current or former directors of the Company.

[Remainder of the Page Intentionally Left Blank.]

10

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Company and Mr. Morgan have executed this
Agreement as of the date first above written.

  BIOSPECIFICS TECHNOLOGIES CORP.           /s/  Thomas L. Wegman   By: Thomas
L. Wegman   Title: President                   MR. HENRY MORGAN              
/s/ Henry Morgan   By: Henry Morgan


--------------------------------------------------------------------------------